P Y r/i i)-Case                        Aj 1-1 3(
            p 6:18-cv-00654-JDK-KNM Document         ( l4Page
                                              Filed 12/26/18 Oa        ft #:l.
                                                              1 of 8 PageID  11
bM1L V , MicH&i                                 m oArtwo i of Artw J SuPpo
                                               OFPej ilon o \ PtT p
                                               /-i ) 60145 OIflPlIS: OI5C 225"
                       To Th . Ho OAcibl Ja g # aCom/)T.
      Co e r oa) DamVI WrtOO icto Rp OZ. caot p/jo.Ss X V Th ahoi/ .
       f j 4 nu/Abeo c[u3e,&f a.aT 6n                      iPil d T is     -4 i t>'
       on. a i./> t # habe       mpto aA /ne, p/iad un           if (*-jal ifahr 'o
     On      aaTh oiT T p AS                t fa   6       a o f b ail F -a I
      CouaTs t \ Te. . s c ncA ououW shaaj Th<o ouaT T                   q[ ujI ,
                                        X
                                            ta .[ )a\ )d

     A plican is    nenhly aa i t. iaT t, Te->i s Ibe cxa-Vwe T oT CAi' t                l
      Oa Ti' e    Afi+aTiojoai PmsloA p /isaAO-f +o a, we>i+ a# a iVi'c-t o
      by - bt. j g-f i DistAitT dDUAT d? I a-o/ils (Louni      exas. Th . ap lIcoua-T
     U as n iXTecT     A V\c>l Tio l o-p poofecTi      00 1 enbaha ce & )/)h'cao-
      was S&ft-feAC& To a f A a ?- fk ee, y &cvo5y hv'cK a ica/?/?

      WiT    is f enfy-lhv-d ye a. seaT c, h€Aec \M r on JDa                   j    X.
     StXps iAg xF fclloiXmcj hi'5 - ean\/i'e.Tio Th Boaoci of f A on c ac{ f nal
       40\/£ fo -A veK appiioa/ pa.ook}analea cause
      /e J - eA This conTeaTion b s TeaivecT P.aoa a p-oe /ws pt iole_ Vtal Tvo
     a i T e. Xie s an     u i- k a ;

                                    Fppiin The hft j 04
      PeTifi ae/i A aes fhaTCDj The UAiauslaWy o h\S 3eA enc_e k
      ViokTion o-f Consl-iiu-tianai \ / (i O.S. 35 T C ) ( I 5 C .CS. 3555
      CakT CTHi O- CxTThe OvO And Ois oic CoanT Hdaois oanT has
      inacHe \ ' d \on a \ Aapaai a vT ues ion af 5k a uT <id( Aa\ \ix>5
      C3) Th c?l£>cO)ia . \e\i { upoA / The UniT STaTe 5a )€ )e ( mi
      £y* PosT fcieTo Gausc i n aWi'A ! Thx c-aa i i iA Th T o odtrmeci
      Supt i 15 o |eti3Cl LuhioK th Distoi t CouaT, cl                     A    $r>Q>
      the acce     e aacA asu \\ a nse juTkki pnocd Ti »
 Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 2 of 8 PageID #: 12



P<2-- +\o/     as> p,Ao u & $c>iif /iy cas l i s by ap e.)y)e. do /) +
Pvaling      i/j, oa/)-f ftuit g a5 io f t. 'i/c ?s»ori CI 8 .S,(              O),
\Albic_ qM€/)/)$ da-ft e? p o V/c-l tCfeA &nc pd olt.'V lola-txo
54()   i5   e,l se,. \Al h i ch -H e.        a A cl   (e.ol,
ftecat cila iD of- Se i A
TDdJ P /)oi     Div ion should hao iS ooon d              lucus     ai gov/c )/os
       ist, >eii S     o jD ly f-h , (Xff~/)o /)\a-t . /        dj fu ct p /z ie
 a \/>5         le s v olaiion + P )o b ng unf /iy py? jy
agai st ex. pa ole u)up<L viSe                    «s£i (P cjK V. 5 U-5,
       .0(3), COru fe 5f i V, 5hiVjubuhu/)o ??7 F.34. U,S ,
6fp t 41si Oth t a h vto. Qp - l ig)<
P-e.- itioy)(i -PuA- h /L u gu s ib i VVxl co plaxA- be.                ises l     his
Hab s P Aiilon g s b yond                   ac aoal conc a/Sj b i -flo t it
 la es in tjci- sfio + e Ve       in -gsif of the /) ie h y afio/o p.Aac 4l 3
touoa U e. Vise , )e.l se, Th . U,5(Cou/)t o Clfp Ah -Po/l Th . Tivntla
CiAUii cuAofOfh . i ssu b o . (3 funo o nt ily iff /xsAt 4han
those that vn/ <a ( n pilac . at the fim aT DiaVi cttoM; T ese ace
th , .at TT (? dt.Djvision Policy (s a u lauo-fal Veasion of Petitno
 u eo ise oj eas the of f solc polic unpo                   o v tion gove s
h S s pe vise axsi oS
Re uso iAg £} pj)op<i ftagU CAtl 3
Jto those (Tsfan cs t h s be n toa i! ihaf m aAa|eA o e aodc
O caA. ¦ct le.nf ihay oa p occda al a)Uies i             ahes
(tlthcA a A afti a mafbe A cs               ha   hey p l oa, AeA         udeje as
held haT th y do n t an ob tibn pte e ai tiye to a peal
t e Ict es coas s actio            Bat the. -sight inval es sp o Ks
To     b adc co \ A /i) the, in tegs i / op (anol Di visi /t
flcvV Policy/ ay -'l hoto i ef cts sup A lsc -s case                      olutio i
                                      (T,
 Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 3 of 8 PageID #: 13



befo/)£ b e,           i   i Blicy tyj l u . (jb/PbP 'H.Ctj NdUT ic/
£,a<-i~Hc>» \ Dsfe m t oA. The. new TD 3 PmoIz. Di\iis Io folit W s
          o    loa-        fbt     fotftL h          p o       ?         e    e .,
ba 'fi e       d\ol Violat           bis J      )olo,;ah            as i- tbe.
p/?c, /? V o ; tioji V\/ / < 4; wbo ) uf ot Sfa ;                       dalo/) o
/oLoeYe/i          titi v e      cve, a ii L;l / l ti          bis <mty tb
/ u 5 a/To| P i ts applietl o h\ s\-ciotcrtioA p ou                     n *
T \5 5 cj'i ly     Qtbcj/i Wa a| 5 1 ncj the, l ay p licy p lies to
c \l UptLSMisc -       se »o + sJ5 on cv )e_ b ?cn»o tb             e_W polic
Was put i to i oa,, WbiaJn \ c ompa/iistin oCigU.                     35g>3Ce)
tba-t       e.ct at tbo ti C etifio;i L D i i ai Cjiim y)c\i
            ov /\ns his et s , To axpply           neuJCA        €3 6 i n ofe sm)
£/i   rV pa/)£)ld poli y ndlauJj to PaTitio/scA 3qp /) is
Yioi tion Woc       Vio ta tl o U.S, k /l t\tuTio;ia| £ Pas+ fc Cto
dlause, w 'cV\ ba/)3 cSi? e e.ht fu ishm t l ujb t
- f-f ot at tka i o of tbo of nso ( (P u hV. (J\aite Sta s)
      US 530 ( ,o 3)< 6s e ion k a o e -the State ar>d P />o\z_ \Jishi
cited he no aooc panolc polic u s o to uhUsk a p ji
oJ CA nt in TN I j to/i on iole otte e AS, Dnc case (a ~ h e U /> c
 p doeKkal c ses descAibtd a oved as the al e n tc,-5 oune
al e/tnatc t-aA et oto fn \ e_;f . ne| enc ee C eat o hy CAndtcsi iot
Sol l Io/ this a a emS. The ld 6$ U.S.C> 3583(e) that oVenw t
eopenVise eleas iolatvonj 3eoi U itedSta   , SloimiahuKano
 ? ad 8 7 9*01$ .S, Ol p. qill (C h 6iV tawt OipqwTj Coi V
(J fm he o\U Policy ailu eta w poA as -Ae aineU anden his
 Otp aVise- paAo - e ditvo S We \S olcda eU a absconde/c, and.
dp o (XAAcaR n an out t th Sta eap J Sj h e py> c~wovc?c ation
(jJaAA t (s e ecuted! QinJl (A/)o\ < SUpe V 3e m elCa5 e \ nc oKed
                                       3
  Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 4 of 8 PageID #: 14



 (Rult       UncleA. 3 e, pld pol               t' ol (Lni ial aA z            W     a I
 h    h e i iec -fo u pou e VYolej - 6 n& V/oSe,                         ? o J h\s
Sfaiz . fa i Aie 's p + \ 3h Ct3 i i> a3 .                                     se.
     i-f A   s ed \ r»o he/ 5 loct            c ct oa O P c oh c v t
V l a 3 sh h faHe p exo - ce cXnJL T 3 faAo Divlsit /i a >a[4
 fcx o+Wie by law apo i a-Ae Und /i J< ( q CsJ old/3
 P ceda e ({Lbap eaS'i.a j Se Ca) C ) Cae ) /bv i5\j )77) .i
>vT§Cj iRaa e Oi\f(s\oa Y evM fi U y has no 3 i-Q at at n nol i(on
  a 4he wann         o e f/iaott3\on Ti oaI ( aA A , T D-3                 oleb sic t?
 m 1      p D     a d       of dl f/?f-be \<x pQ\ioj c>i he- 3a3
 cxyto 3h U3. ja sdl aTtonal -i uin- yyi f \hW\c a 3h\s c se,
 &y Ad+ 'ola3ing Pe            nea und /i 3hc {aa >s           cDa      j nvic/Ted
 Unden (United Sfaf V hin abu Ku/lo ) To a ly mw fblt *
  o ft-Titlonev SMpenv neJ&as< . VlolaTton cnoald be aAGo stifa i o ,
 Cf S, 6 anst it at ioeio l viol t ion       AeMo itve p f iuxtio
¦fl at jsi t nat- d n (t h-f +o t nef (V ic aalj Panol t i heaAwoj h A paAol c , r
 dontfcded o-f e - elony V\( hi I "c on panolc, oa-nap n is endc s ,
  ( xII      . Sboe aKen                 Fi3b 5 Cf-Vc?( th /335>l,
 61a an es To P n ol P licy . o&e ast 4h + wbtaVi ll a teS fen
  ) VDcation v ann t issued 3h ne ?e no d tainen is place
     ec use 4he ? n A nt Via$                olo not defaln notatio ontbe
Vtanncuatj /to et-fA ditto State            itl-eont j C/e as), and thene-lonc
 elv/nn tet 3he Acvocntion hean 5 NdheneAe/t p ao e is v A
 in t eu5taaly; Pout ol 6fa e Io t/iol tbn o-f                 Aol      supenti/se.
 A ejease os\ ex -f iony 6 A e AaIs 3 e              e onj LM<i The           n al
 bkfelon P lic . hich is un &sHanady isadtot ed fo foad eb
 by the chan es Lohteb> (S ea ed asi I-fi'cant AvsK a| \ ncAccise
               K3 i(A )iS \ ent, SaD (ykr&itK? U,S. Ox),Lf
  Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 5 of 8 PageID #: 15



 fobk, Ml* L&A ad                   le hoAdtz, II S> 154 \3I -
6A          cl 5Sg UJeAVo         SO US, M M 8, f. Oj >1L d. d,\ )
\i\lhii?-     p/u SDhe/i m y $e, o ie       i-t Mtd&nce. (/) ?) ' b 6 n<LAa{
O AcU\on of (X'p Aol hf'St es ablis M ey; D5f f & o
 l\o\(i .\OA) th , ) i D )e m st > ouj- k                       pi e     -6 is
        5£>ifj j      th . [a        ea ed a i n\4i o ) of w n&a&l g
k\ fwnisWm /i- o/i y K S 5 f e, (\%
 o iside/? Ing t-W r co it' t VW&k kke. tc t /iJ Pa ol Oi l sfo ?
a-      i t     t   el»f#e/7e             it    o    us o        kA       the,      .
The U,rS, Cwst'ta iw l ch ny ( fa/?ole 5 <Ai a is,e alat                                is
© t p/i c-ttc         -T t uJask               e -f -t Ah T         VhsS
  <p$< n apfl +p h 5 3afe              s . el ase. LdhicV\ a            U (A
  ii    * i a\ iau/s, Za th U ited S'ioci j th S A ma \j aase
       kh Co stitutio 5c To t \                  ticlelllj A \\ \iVj states
that th Co s itut on a d T deoal lau/ a e_ thG sup /ime
 ia j aT th . , ,14 dictates t a state la s and fali'cy it Vaid
if i d «.c iy to f c S V t h ledeAal Ioloj) Fo                e. Fna eos oT
oiaa C s itatio fUoVided t at the F-ede/> \ rnu P eMaih
CfiJ P& de.A&l 5a\i VC a s f V, Oe Fa C sA $% U.S. ]Hl 153
73 Ed. t. t. 30it (fhetV. fe\and3(
as. 63, Hch ad- ifcO, Ck )usq Qtozl The C ao2
  oh c         lies i-FPeo t panisW ncn             Ylhvck ' ) e cse4. the
   e saoe af punish en At                h d to t e, dt?V qed e/n' Gi
  tHih m laaf eA su esk t t the U'ae of ease foe shmld
he / - - e a i d in t e co te          of <x easo abl readin oak eplain
 1 1 31 43 t p eset!bet by taW b th U,SK and S ats ( T e i ed States
  AAsti uti n l pyio hits bot Fed )4 a d St ks go en yneats
foam n c i is an Pos fac o Lows (Ojt ft ei3 iTnt 1.1
 Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 6 of 8 PageID #: 16



Th-t c              es ~ Wq-                        c oc           e. in-tty
OJltCwCl&t lSte XOux.S.tS 3 3 CaKh)( * vO, C P Us iN/. U Hfe
5 a 5 s"(W .5, 53 t>is) f ( Vle t V* Sl i abu a o                                  3
$ 7j $101 U<5. Z- iS i I lay \ (xi )j CDo                         V. Fl -M >2-
  s.       a              %          s.          -+.       (      n
V- Pa a ec/Lj 37 E ?> . 10 % f{ dC lit De t* C?| Loa/),\1,
yyi / al S-, 51              .&. 6,        , 154      6. £cA. d.58& iw)
Th pyjof Tb          by Tht U.5, (jp sil'Tu KoiAcyl S f ) ,yy)t
 puMj 1 V Ii 3 all      se s ih -V h       ivol < p|cc-ts c . p-c ze ns
b w £? y-f 3 .             c?) € sTaia s p              lc S      C yj ce V.
Wo+ lSjSH U.S.437 B7 l,£cl. ac). 3 in S.6t. 4 P                             Y
The. c&n aXuJcw/ fh                            iiTi e v M laTc W\$ pa l
&$-A€c tA\/'>z Un4cA h\ s p ao\ . csondi api Ckr> 6mcle./\ Th .

policy p 3H[      (T ao TVi c» \o\e.ATj 5             /)v e. a)    3e,
y T The l\/)e of hc T ch Ucn               p -t(ibyi A SH e.A\jyS@- eleas
U T The,old olic 6 ws To su es                         -t dht p \icj 4c?5 %f
ap ly Tfe Wfe suAptAV/st             leas n UIcK motttb ha p ldy udmM
  d sV>\ he ba/\dc- To f oo-P a peTio e i XHhxcV peT\-Vv n(                        t
T>Wdw        d ( U6%< T I S eT haT h , lauJ d Tn o con\i(c {o
appli s To hlS Safe y is &              le s    iol ian.. To s y a hea is I to
5C\ «.sT ThaT Th , bu/wT ys c?l p/)ooT al ll of he \ihsT ) a lo
fhaT accom       y, 1 5, T) Fe nal /yT Ttoi          cas i eas     auV v w-ea A
Ih &Th vS3 * Th 5Ta;Te o/vTDej Pan ole DiV/sion has ileT T p- ocluce
an e-Vibienc . ane. c g la \J as o wh             1 eTHionc i con vih ion tTate
abeg'    pply baT        e yse ca e sion al eg, T e ST c can -h us
aa Cj T Cs an ole ith n aci oo ci?ncT(Tu \O a ciu-                       io pAovlcSe
the pa a)e an ad n ny pa/) te b nin< u T he s TaHcn i to
(Lcwted (%s pana Ti latan by eca lo a T
                                   (p
  Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 7 of 8 PageID #: 17




 (fy ood\j Y                                            D t                  ic.K                       - u z
i deA         €.u \\ /jb ia -o-f                        o        fio\ {c'j           pli s o_ K o ck h n
                                          :•

A/               n         jS                  <>f\                        O                          o

T          5- a        a    0\\i\5i               \ » 5           imp                i t n            fo oxj'        po
       / -Koi          lte.       * p r &r)e ,_,Vj la- \or . To p                                      i -t hi       oulol

     |Ib    y\ plaJ         a t       |p6iL           _ o_, uiiall               - b .-           l     k      lo oL- lcI

     pr e   v-   e i   1    i1     ft S e_- & \              c    > <l

ItX              0/)          i    yY>                  o        e     l     a        /        s              f/-)        e,

£v          \ £ l          iOla \D ha )) e.>i                               ay        j       s \ -ft          /i    C a/i
       \r ix)<      cy\ |p&/7ple r                    nlic        -    -l        t    Q / S            V} L. _ AS

P t-ho e/v do                 l5 -W              he. Sw /)                 c) + i«.s- i -tW                         Dof
                           &i-psu S5z4                             c,        s        o ovt             >hl l\ a At
 Ot           - a iot Ql. a\SQ a/i u s                                               t        •       g. itsi tne,

  iSe ~ K           S. £ou/ ol Cifp ih fo                             j X)\Y) \ t\ )cui ) \S \o >{cMf
A h/iz-f                      t       t         i oul i                 \/) u \                          of a ¦_

 i~]    s 9 0 0 iioje J (ll           c -P       l g- L )(X\Y\ \(XT)C> i C C\( . ( \%                   id-



4- e g e. . ( [Y /i/ilsse y V.                          /) e. uoe -L L-\U ,                • H1L Li             2 C 2\ ,

Jn         as<      a         oIpp w o                      a    e         D vj           c       c            /i\ v )«t

                 .o i-H       subs             i£./ -   - o h\S            0 eit 5< _L? \                 ole. a      h ._

.fiM nse--](>U/>iSka                              , '       a (>p (          r;e/ f           e.-te rHo > o

  jA d/ t               c - io                    1)             Ed_ LU± _r- LV'Lt,

 j      i c /i a                  f             t_h          o-P iee                  c/i C             r c b         -")

 c> \ ( \ (            j \f\l a t aVl a a 6vy                            o/\         3.P h ,.                 £ p\/ig-
 f-j?/-im b O) e,i)ve                     -V      i     Vi c of jOix ole. .V a \ )u                            o j 1, /i -i:i

           - . & f i eJy v i+U ~ e.                         e- ce. \ / p e. fo                he 4            P P« se ,

Jf j+in o           as            a.U fxe/iVic                        tf     Hci\ aS "th e. p /)g e
 Has             eAA'oasiy iy & e vo i -t                                             dI              *se, H\cJ i
                                                            7
    Case 6:18-cv-00654-JDK-KNM Document 1-1 Filed 12/26/18 Page 8 of 8 PageID #: 18




    as b&[c>hG><L,AJt c\fi                   c   <X)CirY\c m i           kc„ ua,$

S i ncc, \r\ o A      ec- to vV ¦ K S Lu K c5 -P 5e... -



JktA o/it,         bch      d ir a'Y - l \5 6i i> b\ U, S, (!,D 75 i +i
An a ion o i s f c acl an linus tai p ibl e-                               f-V        ie.
p, ot 3 6 u| e a l pwfec-iion f H t IcuUj o-f - ? vncn ion +i .
                    &»nc              moil n l cxnc\                         a\s
(     is put i        me-         0 1 , A n! i+IS £i applica ion
0# £ . Po f facto Lai s 7 LqlLU5 fha+ ( enea ea -+l                     aio e,o/\
de n e € aP put> hmcf)i e tc i cowj fc- io/).


                                 &\ayc/i
W neft L e j          Cansi eneoi P + i iione/i Pn               )A- -the. d n-f
    ill cot\5\&tn. P ti       eAS A? abe s anpaS( s                   , .W,1
AS W l s his a i i al }\t\ \\o as WiO j an<d
A| da u           bap n- o-f oth abe s anol ibt. Lai s
Applies. That upon -th n con n. the ou + \]                                      \ all
fad a ness gnan-v ©ag t tahioh l S Th                        (\ cnlalaivo
5 ent ce.

                                                  tSlnccnA)/)



                                              lHt>o Hm 3Lt
                                              Pc i M JjC 7g'g03
